Citation Nr: 0001564	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the assignment of a higher disability rating 
for a left shoulder disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1994 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
status post reconstructive surgery of the left shoulder and 
assigned a 10 percent rating, effective from July 9, 1997.  
The veteran appeals for a higher rating.

The Board notes that the veteran appeared and testified at a 
September 1999 Travel Board hearing sitting in Buffalo, New 
York, before the undersigned Board Member.  The hearing 
transcript reflects that the veteran withdrew his appeal 
regarding his claims for a compensable disability rating for 
a service-connected scar above the right eye, entitlement to 
service connection for a right ankle disability, and 
entitlement to service connection for a back disability.  
Therefore, these issues are no longer in appellate status.  
38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left shoulder disability 
is symptomatic but is not productive of ankylosis, limitation 
of motion of the arm to the shoulder level, impairment or 
deformity of the humerus, dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement. 
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The evidence includes the veteran's service medical 
records, VA examination and radiology reports, and the 
veteran's written statements and hearing testimony.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Pursuant to a November 1997 rating decision, the veteran was 
initially granted service connection for a left shoulder 
disability and assigned a 10 percent disability rating, 
effective July 9, 1997.

The veteran's service medical records (SMRs) show that the 
veteran sustained a left shoulder dislocation, which 
eventually required a surgical repair in July 1996, for what 
was diagnosed as a recurrent traumatic anterior glenohumeral 
instability of the left shoulder.

Post-service medical records include a September 1997 VA 
general medical examination report, which recounts the 
veteran's complaints of pain, stiffness, and limited mobility 
of the left shoulder.  Objectively, motor strength of the 
left shoulder was diminished to 3+ to 4/5, but reflexes were 
brisk and symmetric.  Some limitation of motion was also 
observed.

A September 1997 VA joints examination report recites the 
veteran's complaints of occasional left shoulder pain, 
difficulty lifting, pushing, performing any type of 
activities which entail raising his left upper extremity 
above the level of his head, or participating in sports.  
Objectively, there was slight tenderness over the left 
acromioclavicular joint, but no swelling.  Range of motion 
was as follows: Abduction to 170 degrees; forward flexion to 
170 degrees; adduction to 50 degrees; and internal and 
external rotation were each to 90 degrees.  Muscle strength 
was 5/5.  The diagnosis was status post reconstructive 
surgery of the Bankhart type to the left shoulder.  A 
contemporaneous VA radiology report reveals that no bone or 
soft tissue abnormality was seen.

The remaining evidence consists of the veteran's written 
statements and September 1999 Travel Board hearing testimony, 
in which he contends that his left shoulder symptoms are 
severe enough to warrant a disability rating in excess of 10 
percent. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 
The veteran's left shoulder disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which provides 
the schedular criteria for impairment of the clavicle or 
scapula.  A 20 percent disability rating is for assignment if 
there is dislocation of the clavicle or nonunion of the 
clavicle with loose movement.  A 10 percent disability rating 
is for assignment if there is nonunion without loose 
movement, or malunion, of the clavicle.  Other disability 
ratings may be assigned, however, as impairment of the 
clavicle may be rated by applying the impairment of function 
of a contiguous joint. 

The Board finds that a disability rating under Diagnostic 
Code 5203 in excess of 10 is not warranted because the 
medical evidence does not show that there is dislocation of 
the clavicle, or nonunion of the left clavicle with loose 
movement.  Nor may a disability rating in excess of 10 
percent be assigned by applying the impairment of a 
contiguous joint, as the medical evidence shows: 1) no 
ankylosis of the left scapulohumeral articulation under 
Diagnostic Code 5200; 2) no compensable limitation of motion 
of the left arm under Diagnostic Code 5201; or 3) no 
impairment of the left humerus as described under Diagnostic 
Code 5202, including any deformity, as X-rays of the left 
shoulder did not reveal any abnormality.

Diagnostic Codes 5003 and 5010 are also inapplicable, as 
there is no evidence of arthritis of the left shoulder, by X-
ray evidence or otherwise.  

Moreover, the medical evidence is not supportive of awarding 
the veteran additional compensation for functional loss due 
to pain, excess fatigability, or incoordination of the left 
shoulder, pursuant to 38 C.F.R. § 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as the medically observed 
slight tenderness and diminished strength is already 
contemplated in the diagnostic criteria for the currently 
assigned 10 percent disability rating.  There is no objective 
medical evidence to show pain, weakness, or any other symptom 
or clinical finding results in additional functional loss so 
as to support a rating in excess of 10 percent at this time.  
Id.  

At this point, the Board notes that it has carefully examined 
the entire record and finds that the assigned 10 percent 
disability rating for the veteran's left shoulder disability 
by the RO accurately reflects the relative severity of his 
disability at any given time, consistent with the 
requirements of Fenderson.

The Board acknowledges the contentions advanced by the 
veteran and does not doubt that his disability is 
symptomatic.  However, when viewed in the context of the 
controlling regulatory diagnostic criteria, the Board must 
conclude that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 10 percent at 
this time.  It follows that the provisions of 38 U.S.C.A. 
§ 5107(b) do not otherwise provide a basis for favorable 
resolution of the veteran's appeal.  The veteran may always 
advance a new increased rating claim should the severity of 
his disability increase in the future.  

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).  In this regard, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2, and finds that there has been no 
showing by the veteran that his left shoulder disability has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).







ORDER

A disability rating in excess of 10 percent for a left 
shoulder disability is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

